             Case 1:20-mj-00004-SAB Document
                        IN THE UNITED STATES 16  Filed 08/11/21
                                              DISTRICT   COURT Page 1 of 3
                                       For The
                           EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                       ) Case No. 1:20-mj-00004 SAB
                                                )
                   Plaintiff,                   ) DEFENDANT’S STATUS REPORT ON
v.                                              ) UNSUPERVISED PROBATION
                                                )
HANZEL J. DACANAY,                              )
                                                )
                 Defendant.                     )
                                                )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of:            Driving in Violation of Suspended/Revoked Privilege for Refusing a Chemical
                                 Test, in violation of 36 C.F.R. § 4.2(b), CVC § 14601.5(a)
        Sentence Date:           October 15, 2020
        Review Hearing Date: August 19, 2021
        Probation Expires On: October 15, 2020
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒      Obey all federal, state and local laws; and

 ☒      Monetary Fines & Penalties in Total Amount of: $610.00 which Total Amount is made up of a
        Fine: $ 600 Special Assessment: $ 10.00 Processing Fee: $ 0 Restitution: $ 0

 ☒      Payment schedule of $ 60.00 per month by the 15th of each month.

 ☐      Community Service hours Imposed of: 0

 ☐      Other Conditions:

 COMPLIANCE:

 ☒      Defendant has complied with and completed all conditions of probation described above.

        Otherwise:

 ☒      Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
        being placed on probation by this Court.

                If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 ☒      To date, Defendant has paid a total of $ 540
        ☒ If not paid in full when was last time payment:       Date: 7/19/2021
                                                                Amount: $60.00
        ☒ Counsel received information that Mr. Dacanay’s final payment has been mailed. Counsel expects
          this final payment to be received and processed in advance of the August 19, 2021 review hearing.
       CasePOSITION:
GOVERNMENT  1:20-mj-00004-SAB Document 16 Filed 08/11/21 Page 2 of 3

☒    The Government agrees to the above-described compliance.
☐    The Government disagrees with the following area(s) of compliance:

DATED: 8/10/2021                                    /s/ Jeffrey Spivak
                                                   JEFFREY SPIVAK
                                                   Assistant United States Attorney
                                                   Attorney for Plaintiff

DEFENDANT’S REQUEST (OPTIONAL):
     In light of the information detailed in this status report, the defendant moves for the following:
     ☒      that the review hearing set for 8/19/2021 at 10:00 am
            ☒       be continued to 9/16/2021 at 10:00 a.m.; or
            ☐       be vacated.
     ☐      that Defendant’s appearance for the review hearing be waived.

DATED: 8/10/2021                                   /s/ Matthew Lemke
                                                   MATTHEW LEMKE
                                                   Assistant Federal Defender
                                                   Attorney for Defendant
                                      O R D E16R Filed 08/11/21 Page 3 of 3
              Case 1:20-mj-00004-SAB Document

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

       ☒       GRANTED. The Court orders that the Review Hearing set for August 19, 2021 at
10:00 a.m. be continued to September 16, 2021 at 10:00 a.m. The defendant is ordered to appear.

         ☐      DENIED.


IT IS SO ORDERED.

Dated:       August 11, 2021
                                                  UNITED STATES MAGISTRATE JUDGE
